June 29, Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C.20549 Re:Goldpoint Resources, Inc. Commission File No. 333-144973 Gentlemen: This letter is to be filed in connection with the Periodic Report filed on Form 8-K by Goldpoint Resources Inc. (“the Company”), which we have reviewed, to be filed with the Securities and Exchange Commission. We were previously the principal accountants for the Company through June 12, 2009 when our appointment was terminated.We have read the Company’s statements included under Item 4.01 of its Form 8-K dated June 2009 and agree with such statements. At this time, there are no accounting disagreements on the financial statements prepared by this firm and filed with the Securities and Exchange Commission. If you have any questions regarding this communication, please contact Kyle L. Tingle at (702) 450-2200. Sincerely, Kyle L.
